Daly, J., (dissenting.)
There was sufficient evidence to warrant the finding of the justice. The defendant’s promise, after he had looked at the bill, that he would call and settle it, was an admission of its correctness and of his liability.
But the justice erred in directing the witness to leave the stand before the defendant’s counsel had closed his cross-examination. He had been called as a witness for the plaintiff, and if the questions asked were immaterial or impertinent, the justice should have overruled them; but he had no right to deprive the defendant of the right of cross-examining the witness further, if he desired to do so. I do not think that the return shows that such a vexatious or impertinent course of examination was pursued which would authorize the justice to refuse to permit the further examination of the witness. He states that the questions asked seemed to have little or nothing to do with the issue, and that when the examination was resumed, no question was asked that pertained to the issue. Such a statement is too unsatisfactory to warrant us in concluding that the examination was of such a vexatious, trifling, and improper character—such a departure from the orderly and proper conduct of a trial as to call upon the court for so unusual an exercise of authority—that of stopping the further examination of a witness.
Judgment affirmed.